Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-28-1997

Township of Center v. First Mercury
Precedential or Non-Precedential:

Docket 96-3290




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Township of Center v. First Mercury" (1997). 1997 Decisions. Paper 173.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/173


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
iled July 28, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-3290

TOWNSHIP OF CENTER, BUTLER COUNTY,
PENNSYLVANIA; DEAN E. SCHWEINSBERG; and
DEBRA J. OESTERLING,

Appellants

v.

FIRST MERCURY SYNDICATE, INC.

(D.C. Civil Action No. 95-cv-00837)

SUR PETITION FOR PANEL REHEARING

Before: BECKER and ROTH, Circuit Judges and
ORLOFSKY,1 District Judge

ORDER

The petition for rehearing filed by appellee in the above-
captioned case having been submitted to the judges who
participated in the decision of this court, and, the judges
having determined to amend the opinion, the petition for
panel rehearing is granted for the purpose of that
amendment.



_________________________________________________________________
1. Honorable Stephen M. Orlofsky, United States District Judge for the
District of New Jersey, sitting by designation.
By the Court,

/s/Jane R. Roth
Circuit Judge

Dated: July 28, 1997

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit